DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, corresponding to claims 9-14, in the reply filed on 10/30/2020 is acknowledged.
Claim Objections
Claims 9 and 10 recite a typographical error at line 3: the word “correspoding” should read “corresponding”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsikos (US 2003/0019931).
Claims 9 and 10: Tsikos teaches A LIDAR system [1532 teaches an embodiment employing LADAR/LIDAR based object imaging] comprising: 
at least two laser sources configured to generate incoherent beams [fig. 35A/B, 0697, 1658 teach a linear array of surface emitting laser (SELs) 622 producing numerous spatially incoherent laser beam components]; and 
[fig. 35A/B, 0697, 1658 teach a diffractive cylindrical lens array 621 mounted upon the linear array of SELs], wherein the corresponding diffractive structures are situated next to one another [fig. 35A diffractive cylindrical lens array 621 arrangement] and are configured to, responsive to being irradiated independently of one another with incoherent laser light from beams of their respectively coupled laser sources [fig. 35A, 0697, 1658 teach that the diffractive cylindrical lens array 621 arrangement elements are irradiated by a corresponding SEL], generate respective diffraction patterns that do not interfere with one another [fig. 35A illustrates independent “V” formations of each diffracted pattern that are spatially separated from each of the other diffraction patterns forming a planar illumination beam] and that combine as an overall diffraction pattern in a far field [0038 teaches that the planar illumination beam (a combination of all diffraction patterns from the cylindrical lens array) is produced with a power density across the width of the beam which is substantially the same for both far and near fields of the system]. Therefore, the metes and bounds of the diffracting structures being configured to carry out the above claim limitations are met by Tsikos.
Regarding the combination of embodiments cited herein, a person of ordinary skill in the art would find obvious a LIDAR/LADAR implementation of the laser and diffraction arrays for the purpose of facilitating object imaging, detecting and dimensioning, as taught by Tsikos.
Regarding the limitation of claim 10 in which the system above is implemented in a motor vehicle, one of ordinary skill in the art would find obvious employing a LIDAR/LADAR system in a vehicular application, as object detecting and ranging are known and common features of automatic driving systems (such a vehicles with automatic braking technology). 

[0038 teaches that the planar illumination beam (a combination of all diffraction patterns from the cylindrical lens array) is produced with a power density across the width of the beam which is substantially the same for both far and near fields of the system].
 
Claim 13: Tsikos teaches each of the respective diffraction patterns generated by the diffractive structures is a plurality of spaced apart rows made up of individual spots, and the overall diffraction pattern forms a closed field made up of individual directly abutting single spots [as illustrated by fig. 35A in which at least two spots are formed for each arm of the “V” diffraction pattern resulting from each lens, and wherein each diffraction structure is spaced apart two dimensionally, forming a row].
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsikos (US 2003/0019931) in view of Bhargava (US 2018/0059304).
Claim 12: Tsikos explicitly lacks, but Bhargava teaches each pair of immediately adjacent ones of the diffractive structures differ in an active order by at least one diffraction order [claim 19].
It would be obvious to combine the references cited for the purpose of achieving a phase variation pattern based on phase shifts between multiple diffractive portions as taught by Bhargava.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsikos (US 2003/0019931) in view of Itzkovitch (US 2008/0043334).
Claim 14: Tsikos explicitly lacks, but Itzkovitch teaches at least one of the diffractive structures includes a weakening filter configured to vary an intensity of the respective diffraction pattern generated by the respective diffractive structure [0003].


Additional references of relevance are included on corresponding PTO-892, as relating to diffractive properties of incoherent laser sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner




/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645